Citation Nr: 0638731	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active military service from August 1982 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which, in 
pertinent part, denied the above claim for service 
connection. 


In February 2005, a hearing was scheduled before a Veterans 
Law Judge at the St. Paul RO in accordance with the 
appellant's request.  The letter notifying him of the hearing 
asked that he respond with his willingness to appear or his 
hearing time would be assigned to another claimant.  He did 
not respond, and his request for a hearing is considered 
withdrawn since attempts were made to fulfill his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

First, it appears that relevant evidence remains outstanding.  
In his December 2001 claim, the appellant indicated he had 
received treatment at the VA facilities in St. Cloud and 
Minneapolis for depression and anxiety since 1985.  The only 
VA records currently in the file were printed from VA's 
computerized medical records system and begin in 2000.  
However, the appointment list associated with those records 
shows treatment beginning in 1995.  Medical records from 
1995, or, for that matter, as far back as 1985, would not be 
in the computerized system, and a separate request for such 
records must be made.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for VA medical records must be made since the 
evidence is not currently complete.  

Second, the appellant submitted a July 2003 statement from 
Dennis Maurer, a therapist at the University of Minnesota, 
who began treating the appellant in 2003 and who concluded 
that the appellant's "psychological issues stem from his 
experiences in the military."  There is absolutely no 
elaboration of what these "experiences" may be, but the 
fact that Mr. Maurer saw fit to render such an opinion at 
least imposes a duty on VA to request the treatment records 
to see whether they contain a description of such 
"experiences."  This requires that the appellant complete a 
release authorizing VA to do so.

The appellant was sent a VCAA notification letter in December 
2001.  However, since the content of such letters has changed 
significantly over the past five years, the RO should take 
this opportunity to send him another letter, to ensure VA has 
met all its duties under current law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete 
medical records from the VA Medical 
Centers in St. Cloud and Minneapolis for 
all treatment from 1985 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Ask the appellant to complete a 
release form authorizing VA to request 
his treatment records from Dennis Maurer, 
at the University of Minnesota, for 
treatment beginning in 2003.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3. Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

4.  Then, the RO should review the 
evidence obtained pursuant to the above 
instructions and determine whether any 
actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as, for example, 
requesting additional treatment records 
or providing the appellant a VA 
psychiatric examination for the purpose 
of obtaining an opinion as to whether he 
has a psychiatric disorder as a result of 
his military service. 

5.  The RO should then readjudicate the 
claim.  If such action does not resolve a 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
appellant and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



